GRIER, Circuit Justice.
The very gist of this indictment is the ownership by a citizen or citizens of the United States. The act'of congress makes it so. The indictment properly alleges it, and it must of course be proved. The registry, though it may perhaps' be evidence of ownership for some purposes^ is not even prima facie evidence of it in a criminal prosecution like this; nor would common reputation be. You must show the fact of ownership, as you generally show other facts; proving it by witnesses whom the defendant may cross-examine. The man, who swears that he owns the vessel, may have sworn to an untruth, and she may not be owned, either “wholly or In part, by any citizen of the United States” at all. And even if the persons set forth in the registry as owners, were owners at the date of it, their ownership may in point of fact have ceased before the alleged piracy, though the proper entry or no entry may have been made at the custom-house.
If the act had ordained that the detention, &c„ on any vessel “denominated and deemed a vessel of the United States.” should be piracy, the case might be different. The registry, whether granted on a true or a false oath, settles that. But the act requires that the vessel be owned by a citizen or citizens of the United States: a different thing and a fact; of which the oath before the collector of customs is no more evidence in a case like this, than an oath before any other person would be. It was extrajudicial, not in this case, ex parte, and without a single requisite to make it evidence.
The prosecution not being prepared with other evidence, the court charged in favour of the prisoner. The jury found a verdict of “Not guilty under the charge of the court: but guilty in point of fact”: a verdict, of course, which the court obliged them to alter to one of not guilty.